[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
CORRECTION TO MEMORANDUM OF DECISION
The court makes the following corrections to its Memorandum of Decision of August 30, 1993:
1. The plaintiff did not "file a motion for counsel fees." The claim for counsel fees and the hearing thereon was pursuant to the prayers for relief.
2. The figure of $243,000. referred to by the court was contained in a computer printout. At the hearing on this issue, the plaintiff's request was in the amount of $140,208.26.
3. The plaintiff also indicated it was claiming the sum of $12,436.00 as additional counsel fees. This sum was billed by its previous attorney.
Anthony V. DeMayo, Judge CT Page 3827